Name: Commission Implementing Decision (EU) 2018/489 of 21 March 2018 amending Decision (EU) 2017/675 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria and Tunisia (notified under document C(2018) 1604) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: environmental policy;  agricultural activity;  agricultural policy;  organisation of transport;  tariff policy;  means of agricultural production;  trade policy;  Africa
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/20 COMMISSION IMPLEMENTING DECISION (EU) 2018/489 of 21 March 2018 amending Decision (EU) 2017/675 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria and Tunisia (notified under document C(2018) 1604) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Directive 91/496/EEC lays down the principles of veterinary checks on animals entering the Union from third countries. Directive 97/78/EC lays down the principles of veterinary checks on products entering the Union from third countries. Both those Directives also provide for measures which can be adopted by the Commission, if a disease liable to present a serious threat to animal or public health manifests itself or spreads in the territory of a third country. (2) Following notification from Algeria and Tunisia of outbreaks of foot-and-mouth disease in those countries, protection measures were adopted at Union level by Commission Implementing Decisions (EU) 2017/675 (3) and (EU) 2017/887 (4). (3) Decision (EU) 2017/675 applies until 30 April 2018. (4) As the foot-and-mouth disease situation in Algeria and Tunisia still remains uncertain and a significant number of consignments of live bovine animals is exported from Member States to those countries, it is appropriate to prolong the measures in place. (5) The measures provided for by this Decision should apply for a period of time which allows a full evaluation of the evolution of the foot-and-mouth disease in the affected areas. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision (EU) 2017/675 is replaced by the following: Article 5 This Decision shall apply until 30 June 2019. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 March 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) Commission Implementing Decision (EU) 2017/675 of 7 April 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria (OJ L 97, 8.4.2017, p. 31). (4) Commission Implementing Decision (EU) 2017/887 of 22 May 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Tunisia and amending Implementing Decision (EU) 2017/675 (OJ L 135, 24.5.2017, p. 25).